Exhibit Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON, CanadaM5J 2V5 NEWS RELEASE Kinross gold reserves increase to 51 million ounces Net 5.4 million ounces added to reserves in 2009 Toronto, Ontario - January 28, 2010 – Kinross Gold Corporation (“Kinross”) (TSX: K, NYSE: KGC) today announced its mineral reserve and resource statements as at December 31, (Please refer to the Mineral Reserve and Mineral Resource tables and corresponding notes and definitions located at the end of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Highlights ● Total proven and probable mineral reserves increased by 5.4 million ounces to 51.0 million ounces of gold, an increase of 12% over 2008. ● The Company declared its first mineral reserve at the Lobo-Marte project in Chile as planned, with proven and probable gold reserves of 5.6 million ounces grading at 1.22 grams of gold per tonne. ● Kinross upgraded mineral resources at Fruta del Norte (FDN) in Ecuador in 2009 as planned, declaring a measured and indicated gold resource of 5.7 million ounces grading at 11.2 grams of gold per tonne, plus an inferred resource of 6.1 million ounces. “With proven and probable gold reserves increasing by 31 million ounces over the past five years, a compound annual growth rate of 21%, Kinross has now surpassed the 50 million ounce milestone,” said President and CEO Tye Burt. “In 2009 we achieved our goal of declaring a first reserve at Lobo-Marte and are pleased with progress at this strategic project. We also upgraded our mineral resource at FDN and are proceeding with our 2010 drilling program. Exploration success at our growth projects during the year offset production depletion by a wide margin, delivering a net gain of over five million ounces in new reserves.” Proven and Probable Mineral Reserves Kinross' total proven and probable mineral reserves at year-end 2009 increased by 5.4 million ounces of gold to 51.0 million ounces, versus 45.6 million ounces at year-end 2008.2009 reserves were based on a gold price of The Company has completed a pre-feasibility study at the Lobo-Marte project which confirms the viability of heap leach processing, and has subsequently declared a proven and probable mineral reserve of 5.6 million ounces, the largest single increase to reserves. A summary of key elements of the Lobo-Marte pre-feasibility study are included on page three of this news release. Gold reserves also increased at the Cerro Casale project by 1.2 million ounces due to engineering changes, project improvements, and the change in Kinross’ ownership from 49% to 50%. Gold reserves at La Coipa increased by 0.5 million ounces due primarily to exploration additions at Coipa Norte. In 2009, depletion from production at all operations totaled 2.7 million ounces1. 1 Total depletions to proven and probable gold reserves from production exceed actual gold ounces produced as not all contained gold is recovered in production. www.kinross.com Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON, CanadaM5J 2V5 The chart below summarizes changes to proven and probable gold reserves at year-end 2009 compared to year-end 2008: Proven and probable silver reserves decreased slightly by 2.9 million ounces, or 3%, to 103 million ounces, versus 106 million ounces at year-end 2008. Proven and probable copper reserves at year-end 2009 increased by 290 million pounds to 2.9 billion pounds. Measured and Indicated Mineral Resources Kinross’ total measured and indicated (M&I) mineral resources at year-end 2009 increased by 2.9 million ounces of gold, or 21%, to 16.6 million ounces versus 13.7 million ounces at year-end 2008.2009 resources were based on a gold price of $875. The increase is primarily due to the upgrading of the mineral resource at the FDN development project in Ecuador, which contributed 5.7 million ounces to measured and indicated mineral resources. This resource upgrade is based on Kinross’ analysis of 67,000 metres of drilling by the previous owner and positive metallurgical and mining study work showing potential for economic extraction.
